Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose 
 An engine control method, comprising: operating with a first actual total number of operating cylinders; determining a torque converter slip; increasing an actual total number of operating cylinders from a first actual total number of operating cylinders to a second actual total number of operating cylinders via a controller signaling a fuel pulse width to a fuel injector if the torque converter slip exceeds a threshold to decrease noise, vibration, and harshness (NVH), the threshold a function of a fuel benefit and a fuel penalty; and operating with the second actual total number of operating cylinders.
 Nor does the prior art disclose a vehicle system, comprising: an accelerometer coupled to a sprung mass of a vehicle; an engine coupled to the vehicle; and a controller including executable instructions stored in non-transitory memory to: determine a frequency and a power of a vertical acceleration of a mass of a vehicle's suspension via the accelerometer; and Page 3 of 7Application No. 16/680,329 Application Filing Date: November 11, 2019 Docket No. 84217074adjust slip of a torque converter in response to a frequency of vertical acceleration of a mass of a vehicle's suspension and a power of vertical acceleration of the mass of the vehicle's suspension via increasing a total number of operating cylinders.
These limitations in combination are neither taught nor obvious by the prior art of record.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661